Exhibit 10.24

 

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT to that certain Employment Agreement, dated May 16, 2003,
(the “Employment Agreement”) between Orchid BioSciences, Inc., a Delaware
corporation (the “Company”), and Paul James Kelly (the “Employee”) is made
effective as of November 3, 2003 (the “Effective Date”).

 

WHEREAS, Section 7 of the Employment Agreement provides that the Employment
Agreement may be modified with the signed written consent of both the Company
and the Employee; and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders that the Employment Agreement be amended as
provided herein;

 

WHEREAS, the Employee has agreed to the amendments to the Employment Agreement
as set forth herein;

 

NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

 

1. Clause (ii) of Section 3(g) of the Employment Agreement is amended in its
entirety to read as follows:

 

  (ii) Merger/Sale of Assets. A merger or consolidation of the Company, whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such entity) at least 50% of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such corporation outstanding immediately after such merger or consolidation, or
the consummation of an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets. “Substantially all of the
Company’s assets” shall be deemed to include the assets of all business units
and/or divisions of the Company and all of its affiliates.



--------------------------------------------------------------------------------

2. The second sentence of Section 4(a) of the Employment Agreement is amended in
its entirety to read as follows:

 

If employment is terminated under the provisions of Section 3(e) or 3(g), the
term “Severance Pay Period” shall mean the period commencing on the effective
date of the Employee’s letter giving notice of his resignation and ending
twenty-four (24) months subsequent to the date of such resignation letter.

 

3. The final sentence of Section 4(a) of the Employment Agreement is deleted in
its entirety.

 

4. Section 5 of the Employment Agreement is amended to insert the following as a
new Section 5(k):

 

(k) The Employee shall be entitled to a lump-sum cash payment equal to 100% of
his then-current annualized rate of base pay upon the earliest of the following
to occur while the Employee is employed under this Agreement:

 

  (i) a Change in Control (as defined in Section 3(g) of this Agreement);

 

  (ii) the consummation of the sale or other disposition of all or substantially
all of the Company’s assets as defined in the amendment to Section 3(g)(ii) set
forth above; or

 

Except as herein modified, the Employment Agreement shall remain in full force
and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to the
Employment Agreement on the dates provided below, effective as of the Effective
Date.

 

ORCHID BIOSCIENCES, INC.

By:

 

    /s/ George Poste

--------------------------------------------------------------------------------

[name of chairman]

Title:

 

[Chairman, Board of Directors]

Date:

 

October [    ], 2003

PAUL JAMES KELLY

    /s/

--------------------------------------------------------------------------------

Date:

 

October [    ], 2003

 

3



--------------------------------------------------------------------------------

 

Orchid BioSciences INC.

 

EMPLOYMENT AGREEMENT

 

This Agreement is entered into between Orchid BioSciences, Inc. a Delaware
corporation (the “Company”) and Paul James Kelly (the “Employee”) on May 16,
2003. In consideration of, and as a condition of Employee’s employment by
Company and of the compensation to be paid to Employee by Company, and in
recognition of the fact that Employee will have access to the Company’s
confidential, proprietary, and trade secret information, Company and Employee
agrees to the terms and conditions set forth in this agreement as follows:

 

1. Position The Company and the Employee agree that Employee will serve as Chief
Executive Officer of the Company and will serve on the Board of Directors of the
Company. Employee agrees that Employee’s employment with the Company is on an at
will basis, is for no specified term and may be terminated by the Company at any
time, with or without Cause (as defined in Section 3 herein). Similarly,
Employee may terminate employment with the Company at any time, for any reason
upon written notice as provided in Section 3 of this agreement. Employee
understands and agrees that the at will nature of Employee’s employment
relationship with Company cannot be changed or modified, except by a written
agreement signed by the Chairman of the Board of Directors of Company and the
Employee. The Employee’s performance will be reviewed formally on an annual
basis in conjunction with an annual salary period.

 

2. Start Date; Nature of Relationship. Employee’s employment with the Company
will begin on June 2, 2003. The Employee will perform for the Company such
duties that are customarily assigned to such position and as may be designated
by the Company from time to time. The Employee will be expected to devote all of
his working time to the performance of his duties with the Company; provided the
Employee may continue to serve as a director of AgaMatrix, Inc. and MedCenter
Solutions, Inc. spending no more than ten (10) total business days per year on
such activities.

 

3. Termination

 

Employee’s employment hereunder shall terminate upon the occurrence of any of
the following events:

 

(a) The death of Employee.

 

(b) Written notice of termination from the Company to Employee as a result of
Employee’s incapacity or inability to further perform services as contemplated
herein for 90 consecutive days or more within any six-month period, because
Employee’s physical or mental health has become so impaired as to make it
impossible or impractical for Employee to perform the duties and
responsibilities contemplated hereunder (Determination of the Employee’s
physical or mental health will be determined by a medical expert appointed by
mutual agreement between the Company and the Employee).



--------------------------------------------------------------------------------

(c) Written termination notice from the Company to Employee of Employee’s
employment termination by the Company for Cause (as hereafter defined). “Cause”
shall mean that either the employee has (1) intentionally committed an act or
omission that materially harms the Company; (2) continuously been grossly
negligent in performance of his or her duty to the Company, which is incapable
of cure or not cured within ten (10) business days of the date of receipt by
employee of its existence; (3) committed an act of moral turpitude; (4)
committed an act of fraud or material dishonesty in discharging his duties to
the Company; (5) a material breach of this agreement or any other agreement with
the Company or (6) any other act or commission that may be deemed grounds for a
“cause” termination under Delaware state law.

 

(d) 6 months notice from the Company to Employee that Employee’s employment is
being terminated without Cause;

 

(e) Employee’s written notice of resignation to the Company due to a
Constructive Dismissal (as hereafter defined). A “Constructive Dismissal” shall
mean the occurrence, without Employee’s express written consent, of any of the
following provided, however, there shall be no Constructive Dismissal unless the
employee provides the Board of Directors with written notice reasonably
detailing the purported basis for Constructive Dismissal and if the Company
fails to remedy within 10 days thereafter:

 

  (i) The assignment of duties or responsibilities to Employee materially
inconsistent with the position held by Employee as of the Effective Date or a
substantial diminution in the nature or status of Employee’s position,
authority, duties or responsibilities; or

 

  (ii) A material breach by the Company of any term or condition of this
Agreement;

 

(f) Employee’s written notice of resignation to the Company for any reasons
other than due to a Constructive Dismissal or Change of Control.

 

(g) Employee’s written notice of resignation to the Company following Change of
Control. For the purposes of this agreement, Change of Control is;

 

  (i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities (excluding for
this purpose the Company or its Affiliates or any employee benefit plan of the
Company).

 

  (ii) Merger/Sale of Assets. A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) at least 50% of the total voting power
represented by the voting securities of the Company or such

 

2



--------------------------------------------------------------------------------

       surviving entity or parent of such corporation outstanding immediately
after such merger or consolidation, or the stockholders of the Company approve
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets.

 

4. Payment After Termination.

 

(a) Following termination of Employee’s employment, all payments and benefits
provided to Employee under this Agreement shall cease as of the date of such
termination, except that in the event Employee’s employment is terminated (i) by
the Company pursuant to Section 3 (d) and the Company elects to make payment to
Employee in lieu of providing Employee with six (6) months notice of such
termination or (ii) by Employee pursuant to Section 3 (e) or (g), then for the
“Severance Pay Period” (as hereafter defined) (1) the Company shall pay Employee
severance pay in the form of continuation of Employee’s base salary, less
standard deductions and withholdings, such payments to be made at the same time
as Employee’s salary otherwise would have been payable, and (2) if Employee
elects continued coverage under COBRA, the Company will reimburse Employee for
the same portion of Employee’s health insurance premiums for Employee and
Employee’s family, to the same extent the Company paid those premiums during
Employee’s employment. If employment is terminated under the provision of
Section 3 (g) the term “Severance Pay Period” shall mean the period commencing
on the effective date of the letter notice of resignation of the Employee and
ending on twenty four (24) months subsequent to the date of the resignation
letter. If employment is terminated under the provisions of 3 (e) the following
Severance Pay Period will apply;

 

(i) Six (6) months if termination is prior to the first anniversary of Start
Date,

 

(ii) Twelve (12) months if termination is on or after the first anniversary of
Start Date but prior to the third anniversary of the Start Date, or

 

(iii) Eighteen (18) months if termination is on or after the third anniversary
of the Start Date,

 

(b) The employee may elect, subject to agreement by the company, to have all or
part of the salary payable under the Severance Pay Period in 4(a) as a lump sum,
less standard deductions and withholdings.

 

5. Compensation, Equity and Benefits

 

(a) The Employee’s initial base pay shall be at an annualized rate of $350,000
per year, minus customary deductions for federal and state taxes and the like.
The Board will review the Employee’s base pay rate on an annual basis, during
the first calendar quarter for each year, with any increase becoming effective
as of April 1. The Employee, will also be eligible to receive an Annual
Performance Bonus for each calendar year the Employee is employed by the Company
(through December 31). The award and amount of any Annual Performance Bonus
shall be determined by the Board based on the Employee’s performance and the
overall performance of the Company, measured against goals that are mutually
agreed upon in advance between the Employee and the Company. The bonus target
for each year will be at least forty percent (40%) of the Employee’s annualized
base pay rate, and the amount of any Annual Bonus for 2003 shall be pro-rated
based on the portion of 2003 during which the Company employs the Employee.

 

3



--------------------------------------------------------------------------------

(b) The Company will grant to the Employee incentive stock options to purchase
shares of the Company at an exercise price equal to stock price at the close of
trading on the day of this agreement pursuant to the terms of a formal stock
option agreement(s) and the Orchid 2000 Stock Plan (except as amended by this
agreement). 50,000 of such options will vest on [start date], and the remaining
150,000 to vest monthly thereafter in 48 equal tranches of 3,125 over the next
four (4) years.

 

(c) Employee shall be entitled to participate in all employee benefit, welfare
and other plans, practices, policies and programs and fringe benefits of the
Company on a basis no less favorable than those provided to other similarly
situated executives of the Company. Employee understands that, except when
prohibited by applicable law, the Company’s employee benefit plans and fringe
benefits may be amended, enlarged, diminished or terminated by the Company from
time to time, in its sole discretion.

 

(d) Upon submission of itemized expense statements in the manner specified by
Company, the Company will pay Employee’s reasonable travel and other reasonable
business expenses incurred by Employee in the furtherance of and in connection
with Employee’s employment hereunder.

 

(e) The Company, at its expense, will purchase life insurance on the Employee’s
life in the face amount of not less than three (3) times your base pay rate with
a beneficiary designated by the Employee and the Employee shall receive deferred
compensation through contributions of five percent (5%) of Employee’s annual
base pay per year in accordance with the terms of the Orchid Biocomputer, Inc.
Executive Deferred Compensation Plan.

 

(f) Employee will be entitled to twenty-five (25) vacation days and five (5)
sick days per year that Employee remains employed by the Company, subject to the
terms of normal Company vacation and sick leave policies.

 

(h) The Company agrees to reimburse OmniViz Incorporated up to $50,000 that
Employee may be obligated to repay to OmniViz Inc., upon presentation of a
reasonably detailed written demand for repayment from such employer.

 

(i) Should the Company terminate the Employee’s employment within twelve (12)
months of the Start Date under the provisions of Section 3 (c), and then the
Employee will be required to refund to The Company the full amount (100%) of
reimbursement/relocation monies within ninety (90) days of the Employee’s
termination. Should the Company terminate the Employee’s employment under the
provisions of 3 (c) after twelve (12) months but prior to twenty-four (24)
months, the Employee will be required to pay back fifty percent (50%) of all
such monies reimbursed to the employee or paid by the Company, also within
ninety (90) days of termination of the Employee.

 

(j) If, within the twelve (12) month period following the date of this
agreement, the Employee chooses to relocate his primary residence to within 50
miles of the Company’s Head Office, the Company agrees to reimburse the Employee
up to $20,000 for expenses relating to this relocation upon presentation of
reasonably detailed invoices for bona fide moving expenses.

 

4



--------------------------------------------------------------------------------

5. Representations and Warranties

 

(i) The Company represents and warrants that the financial projections and
business plan provided to the Employee are accurate and fairly represent the
prospects of the Company and that the Company believes the recent $16 million
preferred convertible financing of the Company and access to its $10,000,000
line of credit is sufficient for the Company to achieve cash flow break even in
the fourth fiscal quarter of 2003 without the need for additional financing.

 

(ii) Employee warrants that he is eligible to work in the United States. On the
Start Date, the Employee will complete an I-9 Form and provide the Company with
any of the accepted forms of identification specified on the I-9 Form.

 

6. Confidentiality, Inventions and Non-Competition The Company considers the
protection of its confidential information, proprietary materials and goodwill
to be extremely important. Given the confidential nature of various aspects of
the Company’s business, the Employee may not discuss the fact or terms of this
Offer or any employment discussions with anyone other than members of the Board
(and its designees), members of Employee’s immediate family and, if relevant,
the Employee’s financial advisor or lawyer. In addition, the Employee agrees to
sign and return the attached Employee Intellectual Property, Confidentiality and
Non-Compete Agreement by no later than the Start Date as a condition of this
offer of employment.

 

7. Miscellaneous This Agreement represents the Company’s and Employee’s entire
understanding with respect to the subject matter contained in this Agreement and
supersedes all previous understandings, written or oral between the Company and
Employee concerning the subject matters of this Agreement, including but not
limited to the Prior Agreement. This Agreement may be amended or modified only
with the signed written consent of both the Company and Employee unless
otherwise expressly provided. No oral waiver, amendment or modification shall be
effective under any circumstances whatsoever.

 

8. Indemnification. To the fullest extent permitted by law and the Company’s
certificate of incorporation and by-laws, the Company shall promptly indemnify
Employee for all amounts (including, without limitation, judgments, fines,
settlement payments, losses, damages, costs and expenses (including reasonable
attorneys’ fees) incurred or paid by Employee in connection with any action,
proceeding, suit or investigation arising out of or relating to the performance
by Employee of services for the Company, including as a director, officer or
employee of the Company. The Company also agrees to maintain a director’s and
officers’ liability insurance policy covering Employee to the extent the Company
provides such coverage for its other directors and executive officers.

 

9. Governing Law. This Agreement shall be governed by the law of the State of
Delaware. The Company shall pay to Employee all legal fees and expenses incurred
by Employee in disputing in good faith any issue hereunder relating to the
termination of Employee’s employment or in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement.

 

5



--------------------------------------------------------------------------------

10. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

11. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(1) by personal delivery when delivered personally; (2) by overnight courier
upon written verification of receipt; (3) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (4) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notices to Employee shall be sent to the last known address in the Company’s
records or such other address as Employee may specify in writing. Notices to the
Company shall be sent to the Company’s Chairman or to such other Company
representative as the Company may specify in writing.

 

BY PLACING MY SIGNATURE HEREUNDER, I ACKNOWLEDGE THAT I HAVE READ ALL THE
PROVISIONS OF THIS AGREEMENT AND THAT I AGREE TO ALL OF ITS TERMS.

 

EMPLOYEE:

   

Date: May 16, 2003

       

    /s/

--------------------------------------------------------------------------------

   

Employee’s Signature

   

Address:

 

 

--------------------------------------------------------------------------------

The Company

     

 

--------------------------------------------------------------------------------

Date: May 16, 2003

           

By:

 

    /s/ George Poste

--------------------------------------------------------------------------------

   

Title:

 

Chairman, Board of Directors

 

6